department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc tege eoeg teb postf-151437-01 uilc internal_revenue_service national_office field_service_advice memorandum for laurence ziegler area_counsel cc tege nema brk from mary e oppenheimer assistant chief_counsel cc tege eoeg subject window refunding transactions this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend issuer system year year year serie sec_1 bonds serie sec_2 bonds refunding bonds a b c d e date postf-151437-01 date issues whether the refunding bonds are arbitrage_bonds under sec_148 of the internal_revenue_code the code because an artifice or device was employed within the meaning of sec_1 j whether the refunding bonds were issued in connection with a device employed to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates as described in sec_149 of the code conclusion sec_1 based on the facts provided the refunding bonds appear to be arbitrage_bonds under sec_148 of the code because an artifice or device was employed within the meaning of sec_1 j there is a strong argument that the refunding bonds were issued in connection with a device employed to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates under that argument the refunding bonds would be taxable under sec_149 of the code facts in year the issuer issued its serie sec_1 bonds and its serie sec_2 bonds in the amounts of dollar_figurea and dollar_figureb respectively debt service on the serie sec_1 and serie sec_2 bonds was payable from revenues of the issuer’s system in year the issuer issued the refunding bonds to advance refund the earliest maturities of the serie sec_1 and serie sec_2 bonds collectively the refunded bonds the yield on the refunding bonds is c percent the refunded bonds were not callable and were to be redeemed at their scheduled maturity debt service on the refunding bonds is payable from revenues derived from the operation of the issuer’s system the refunding bonds were structured so that no debt service was due from the issue_date of the refunding bonds through date the window period revenues of the issuer that were made available during the window period were deposited into a special reserve fund created pursuant to a resolution of the issuer according to such resolution as well as the official statement for the refunding bonds permissible uses for amounts in the special reserve fund included the redemption of later maturities of the serie sec_1 and series postf-151437-01 bonds and expenditure on future capital projects funds in the special reserve fund were invested in a securities purchase contract the gic the yield on the gic was d percent which was materially higher than the yield on the refunding bonds the verification report prepared in connection with the issuance of the refunding bonds indicates that certain later maturities of the serie sec_1 and serie sec_2 bonds were to be paid from the receipts from the gic in year additional bonds were issued to advance refund the portion of the serie sec_1 and serie sec_2 bonds not previously refunded including those bonds that the verification report indicated were to be paid from the receipts from the gic consequently on date the gic was terminated and a fee of dollar_figuree was paid to the issuer in connection therewith law and analysis whether the refunding bonds are arbitrage_bonds sec_103 provides for the exclusion_from_gross_income of interest on any state_or_local_bond sec_103 provides that such exclusion shall not apply to an arbitrage_bond within the meaning of sec_148 sec_148 provides that an arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which is reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_148 further provides that a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_148 was added to the code by sec_1301 of the tax_reform_act_of_1986 the act the restrictions on arbitrage formerly were contained in sec_103 of the internal_revenue_code of the code regulations under sec_103 of the code were contained in sec_1 and published as t d 1979_2_cb_45 the regulations the conference_report to the act states that the conferees intend that to the extent not amended all principles of present law continue to apply under the reorganized provisions for tax-exempt_bonds h_r conf_rep no 99th cong 2d sess ii-686 vol c b unless otherwise noted all references to the income_tax regulations are to the regulations postf-151437-01 as the refunding bonds were issued prior to the promulgation of the regulations published as t d 1993_2_cb_13 the regulations and the issuer has not elected into such regulations sec_1 applies for determining compliance with sec_148 sec_1 j provides that if an artifice or device is employed in connection with the issuance of a governmental obligation such obligation will be considered an arbitrage_bond for purposes of this section the term artifice or device means a transaction or series of transactions that attempts to circumvent the yield restriction provisions enabling - i the issuer to exploit the difference between tax-exempt and taxable interest rates to gain a material financial advantage and ii increasing the burden on the market for tax-exempt obligations sec_1 j further provides that examples of increased burdens on the market for tax-exempt obligations include selling obligations that would not otherwise be sold selling more obligations than would otherwise be necessary and issuing obligations sooner or allowing them to remain outstanding longer than would otherwise be necessary in determining compliance with the arbitrage provisions the initial task is identifying the amounts that are subject_to such provisions in undertaking this analysis the code and the regulations both expressly extend the scope of the arbitrage provisions to the indirect investment of proceeds as well as the use of proceeds to replace funds which are used to acquire higher_yielding_investments revrul_78_348 1978_2_cb_95 discusses the application of the replacement theory of sec_103 of the code the predecessor to sec_148 the revenue_ruling indicates that the replacement theory is based on the principle that an issuer that borrows to invest in higher yielding securities and one that borrows against such securities already owned are in virtually the same position the revenue_ruling provides that a requisite nexus must exist between the bonds and the securities in order for the securities to be considered replacement_proceeds the pledge need not be cast in any particular form however there must be reasonable assurance that the collateral will be available if needed to pay debt service the ruling concludes that the required nexus exists where higher yielding securities are pledged as collateral for the bonds replacement_proceeds also arise when tax-exempt_bonds are issued for a specific and limited purpose and other_amounts are set-aside for the same postf-151437-01 purpose for example revrul_80_328 1980_2_cb_53 describes a situation where an issuer contemporaneously issues long-term bonds at a yield of percent and short-term notes at a yield of percent to finance the same projects the proceeds of the notes were to be used to pay the construction costs of the projects while the bond proceeds would be invested at a yield of percent and held as security for the bondholders until completion of the projects the ruling holds that the notes replace the bonds for arbitrage purposes while the bond proceeds are invested thus the bond proceeds are replaced proceeds and are subject_to the same yield restriction as the note proceeds the transaction described in the ruling permitted the issuer to exploit the difference between tax-exempt and taxable rates to gain a material financial advantage the effect of the contemporaneous issuance of notes and bonds was economically the same as if the bond proceeds were used to provide the project and the note proceeds were invested pincite percent in addition issuing both notes and bonds in an aggregate principal_amount of approximately twice the actual cost of the projects had the effect of increasing the burden on the market for tax-exempt obligations consequently the notes were issued in connection with an artifice or device within the meaning of sec_1 j in applying sec_1 j the service has consistently looked beyond the direct investment of proceeds to determine whether the substance of a transaction results in an artifice or device for example in revrul_82_101 1982_1_cb_21 a state established a perpetual fund with proceeds from the sale of state- owned properties and invested the fund in taxable obligations with a yield materially higher than the yield on general obligation bonds that the state issued shortly afterwards as part of a series of related transactions the income earned on the fund was either reasonably expected or reasonably assured of being available to pay the debt service on the bonds the effect of the bond issuance was to borrow against securities in the fund as a result the proceeds of the bonds replaced the fund and because the fund was invested at a materially higher yield the revenue_ruling holds that the issuer exploited the difference between tax-exempt and taxable rates to gain a material financial advantage further because the debt service on the bonds was expected to be paid from the income earned on the fund the ruling concludes that the full amount of bonds would not have been sold if the income from the fund were not available and thus the bonds increased the burden on the market for tax-exempt obligations within the meaning of sec_1 j based on the facts and circumstances of the instant case there is a strong argument that the refunding bonds are an artifice or device within the meaning of sec_1 j first it appears that the structure of the refunding bonds enabled the issuer to exploit the difference between tax-exempt and taxable interest rates to gain a postf-151437-01 material financial advantage absent the refunding the revenues of the issuer would have been used to pay debt service on the refunded bonds in most refundings the revenues released by the defeasance of prior bonds would be used to pay debt service on refunding bonds the current transaction was structured however so that no debt service was due during the window period there is also no indication that there was a non-arbitrage motivated reason for the creation of the window period such as debt-service savings or making cash available for current needs due to financial distress this permitted the issuer to make revenues available that would have otherwise been used to pay debt service on the refunding bonds these revenues were then invested in the gic at a materially higher yield than the yield on the refunding bonds although proceeds of the refunding bonds were not directly invested in the gic the proceeds replaced the revenues that were then invested in the gic as a result the revenues are replacement_proceeds of the refunding bonds that were invested at a materially higher yield thus on the facts provided the difference between the yield on the refunding bonds and the yield on the gic would be a material financial advantage which the issuer was able to gain as a result of the issuance of the refunding bonds second there is a persuasive argument that the issuance of the refunding bonds increased the burden on the market for tax-exempt obligations the refunding bonds were issued to advance refund the refunded bonds however the refunded bonds were not callable and were to be redeemed at maturity consequently debt service savings on the refunded bonds was not possible there is also no indication that there was any non-arbitrage motivated reason for issuing the refunding bonds therefore it appears the issuance of the refunding bonds resulted in the issuance of more obligations than necessary and increased the burden on the market for tax-exempt obligations within the meaning of sec_1 j providing both elements of sec_1 j are met in this case as indicated above the refunding bonds would be arbitrage_bonds under sec_148 sec_149 sec_149 provides in part that nothing in sec_103 or in any other provision of law shall be construed to provide an exemption from federal_income_tax for interest on any bond issued as part of an issue issued to advance refund another bond if a device is employed in connection with the issuance of such issue to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates thus the use of such a device in connection with the issuance of advance refunding bonds results in interest on the advance refunding bonds being taxable from the date of their issue postf-151437-01 the general explanation of the senate_finance_committee report on the tax_reform_act_of_1986 the senate report s rep no 99th cong 2d sess vol c b provides that the prohibition contained in sec_149 is intended to be similar to the artifice or device provisions of sec_1 j and is in fact intended to be broader because sec_149 does not require a finding that there is an overburdening of the market for tax- exempt obligations example in the senate report pincite example provides a useful illustration as to the types of transaction prohibited by sec_149 that example provides pursuant to a transaction or series of transactions in connection with the issuance of advance refunding bonds proceeds of the refunding bonds are allocated to amounts used to pay debt service on the refunded bonds which absent the refunding would have been paid with proceeds other than proceeds in a reasonably required reserve fund of the prior issue assume for example that proceeds of the refunding bonds are allocated to amounts used to pay the next installment of debt service on the refunded bonds absent the refunding the next installment of debt service would have been paid with revenues accumulated on or before the date_of_issue of the refunding bonds or capitalized_interest on the refunded bonds example concludes that the transaction employed by the issuer is a device that permits the issuer to allocate the revenues to amounts used to pay a later installment of debt service on the refunded bonds and to invest the revenues and the earnings thereon substantially longer than they would have been invested absent the refunding announcement released prior to the issue_date of the refunding bonds indicated that the service would be reviewing certain transactions involving the advance refunding of tax-exempt_bonds these transactions involve the issuance of refunding bonds to pay debt service on the earlier maturities of prior issues of tax-exempt_bonds absent the refunding revenues of the issuer would have been used to pay current debt service on the prior bonds the refunding however allows these revenues to be used to pay debt service on the later maturities of the prior bonds in the interim these revenues are invested at a yield that is materially higher than the yield on the refunding bonds the service noted in the announcement that congress recognized some advance refundings serve legitimate purposes including reduction of debt service_costs and restructuring of debt to avoid burdensome covenants congress also acknowledged there are abusive advance refundings that employ devices to obtain postf-151437-01 a material financial advantage based on earning arbitrage accordingly the service announced it would review advance refunding transactions to determine whether they are of the type in which a device is employed to gain a material financial advantage prohibited by sec_149 to the extent that the service decided to prohibit these types of transactions administratively it was anticipated that such administrative action would be effective for bonds issued after date as discussed in the context of sec_1 j there is a strong argument that the issuance of the refunding bonds allowed the issuer to gain a material financial advantage apart from savings attributable to lower interest rates by exploiting the difference between tax-exempt and taxable interest rates under the plain language of the statute and as supported by the legislative_history the finding would be sufficient to establish that the refunding bonds employed a device within the meaning of sec_149 without a showing that they also overburdened the market moreover the substance of the transaction at issue is the same as the transactions described in example and announcement by issuing the refunding bonds and creating a window period where no debt service was payable the issuer was able to make revenues available that would have otherwise been used to pay debt service on the refunding bonds there is no indication that there was a non-arbitrage motivated reason for the creation of the window period eg debt-service savings or releasing cash for current needs due to financial distress the available revenues were then invested at a yield materially higher than that on the refunding bonds this material financial advantage was not attributable to lower interest rates because the refunded bonds were not callable prior to maturity thus debt service savings was not possible consequently the advance refunding transaction in this case appears to be a device that enabled the issuer to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates within the meaning of sec_149 case development hazards and other considerations postf-151437-01 as discussed there is a persuasive argument that the simultaneous creation of the special reserve fund and the window period caused the issuer’s revenues to be replacement_proceeds of the refunding bonds arguably however the revenues were also replacement_proceeds as a sinking_fund of the refunded bonds as the verification report suggests such amounts were expected to be used to pay debt service on the refunded bonds there are no clear rules on how to allocate amounts that may be replacement_proceeds of two issues simultaneously the tax-exempt_bond rules could be potentially construed as requiring an allocation of the proceeds between the issues which would lessen the amount of arbitrage earnings in this case however because the theory is that this transaction is abusive the service could argue that no such allocation is necessary that amounts can be replacement_proceeds of two issues simultaneously when the amounts arise in the connection with an abusive arbitrage device this position is supported by revrul_80_328 and sec_1_148-6 of the current regulations in arguing the validity of the current transaction the issuer cites proposed_legislation introduced date two days after announcement wa sec_2 the result of revrul_80_328 is that in the context of an abusive arbitrage device certain amounts were treated simultaneously as replacement_proceeds of the notes and proceeds of the bonds while sec_1_148-6 of the regulations generally provides that amounts are allocable to only one issue at a time as gross_proceeds this one-issue rule does not apply where an issuer employs an abusive arbitrage device thus the current regulations preserve the rule stated in revrul_80_328 postf-151437-01 released the contention is that the issuance of the refunding bonds complies with the proposed_legislation and thus should not be treated as violating sec_149 the issuer also contends that it expected to achieve debt service savings from the issuance of the refunding bonds without taking into account the investments in the special reserve fund as discussed above the refunded bonds were not callable prior to maturity therefore debt service savings attributable to lower interest rates on the refunding bonds does not appear possible in addition to the issues discussed in response to your request for advice there are additional issues that may warrant further development postf-151437-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions bruce m serchuk senior technician reviewer tax exempt bond branch cc division counsel associate chief_counsel tax exempt and government entities
